Per Curiam.
The record in this case shows a complaint based upon an alleged breach of promise of marriage, and an answer consisting of a general denial, a motion by appellant, plaintiff below, filed June 17,1919, *567for leave to withdraw exhibits, in which motion it is recited that more than ninety days have elapsed since the action was tried and dismissed, that no appeal has been taken from the judgment of dismissal and that the time for appeal has fully expired, a minute entry dated June 21, 1919, denying the motion, and what appears to be a minute of the filing of a judgment of dismissal of the action on June 21,1919; then follows a notice of appeal from the order denying the motion for leave to withdraw the exhibit, which is now before us.
Eespondent has not appeared here, either by brief or otherwise. Appellant, in his brief, says: “Appellant having waived his appeal on the dismissal of the said cause, and hereby and now confirming the same, . . . ’ ’ hut we find no evidence in the transcript of any such waiver.
Since the judgment of dismissal was filed as of June 21,1919, the day of the denial of the motion from which this appeal is taken, and a right of appeal then existed from the final judgment dismissing the action, it is apparent that the trial court did not abuse its discretion in making the order of which complaint is xlo'W made.
The judgment is affirmed.